Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Claim Status
Claims 56-60 and 62-64 are pending. Claim 61 has been canceled. Claims 56 and 58 have been amended. Claims 58-60 and 62-64 are being examined in this application. In the response to the restriction requirement, Applicants elected Group II, HIV-1 Tat, human MYC, and mesenchymal stem cells. Claims 56-57 are withdrawn as being drawn to a nonelected invention.

Terminal Disclaimer
The terminal disclaimer filed on 6/18/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US9150831 and US10760055 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

This rejection has been modified.
Claims 58-60 and 62-64 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baetge et al. (US 2002/0076787) in view of Satoh et al. (J Biol Chem. 2004 Jun 11;279(24):24986-93), as evidenced by Murphy et al. (MOLECULAR AND CELLULAR BIOLOGY, Mar. 2004, p. 2083–2090).
Baetge et al. teach a fusion polypeptide, comprising: (i) a first part comprising a translocation moiety, said translocation moiety comprising a transport function, said translocation moiety selected from: (a) a polypeptide comprising a herpesviral VP22 protein; (b) a polypeptide comprising a human immunodeficiency virus (HIV) TAT protein; (c) a polypeptide comprising a homeodomain of an Antennapedia protein (Antp HD); (d) a polypeptide comprising an Arginine repeat (Arg repeat); and (e) a cationic polymer; and (ii) a second part comprising a polypeptide selected from the group consisting of: (a) a polypeptide having cell immortalization activity, (b) a polypeptide that synthesizes telomeric DNA at chromosomal ends, and ( c) a polypeptide which is a transcriptional activator of telomerase activity resulting in synthesis of telomeric DNA at chromosomal ends (claim 1), wherein the polypeptide having cell immortalization activity is selected from the group consisting of: SV 40 small T antigen, SV 40 large T antigen, adenovirus ElA, papilloma virus E6, papilloma virus E7, Epstein-Barr virus, Epstein-Barr nuclear antigen-2, human T-cell leukemia virus-1 (HTLV-1), HTLV-1 tax, herpesvirus saimiri, mutant p53, myc, c-jun, c-ras, c-Ha-ras, h-ras, v-src, c-fgr, myb, c-myc, n-myc, v-myc, and Mdm2 (claim 2).

Baetge et al. further teach that the fusion protein is taken up by the cell to result in proliferation of the cell (claim 4). 
Baetge et al. also teach that the methods of the invention are for expanding cells that are not abundant or are difficult to obtain in pure form in culture, are in short supply (e.g. human cells), or have briefs lifetimes in culture (abstract; paras [0010], [0012], [0014], [0034], [0072], [0074], [0095], claims 4 and 8).
Baetge et al. additionally teach that an additional advantage of the invention is that almost any protein of interest can be transported directly to the nucleus, without the need for gene delivery to the cell (para [0035]).
Baetge et al. further teach that Myc is full length Myc, and is an oncoprotein (para [0063]) (thus inherently promoting in vitro cell proliferation and survival). Furthermore, Baetge et al. teach that the fusion protein is taken up by the cell to result in proliferation of the cell (claim 4). Moreover, as evidenced by Murphy et al., Myc promotes cell proliferation in vitro (abstract).
Baetge et al. do not teach a modified adult stem cell comprising the fusion protein.
Satoh et al. teach that in reconstitution assays, hematopoietic stem cells (HSCs) expanded by c-Myc could reconstitute hematopoiesis for more than 6 months, and state that “[c]-Myc is, at least in part, capable of supporting self-renewal of HSCs as a downstream mediator of Notch and HOXB4. Further analyses on cell cycle regulation in vitro” (abstract; page 24992, right column, last para).
	It would have been obvious to one of ordinary skill in the art to make a modified hematopoietic stem cells comprising a fusion protein comprising the polypeptide of Baetge et al. because Baetge et al. teach that an additional advantage of the invention is that almost any protein of interest can be transported directly to the nucleus, without the need for gene delivery to the cell. Given the teachings of Baetge et al., one of ordinary skill in the art would have reasonably expected the polypeptide of Baetge et al. to be effectively transported into the nucleus without the need for gene delivery to the cell, thus arriving at the instantly claimed modified adult stem cells.
With respect to claim 63, Baetge et al. teach a population of cells comprising the fusion protein (para [0048]).
With respect to claim 64, Baetge et al. teach transferring the transformed human cells into the patient (para [0033]). Therefore, it would have been obvious to one of ordinary skill in the art to make a pharmaceutical composition comprising a pharmaceutically acceptable carrier and the modified adult stem cell (obvious over the reference)in order to transfer the transformed human cells into the patient population (taught by Baetge et al.).

Response to Arguments
Applicant’s arguments filed on 6/18/2021 have been fully considered but they are not persuasive.

	Applicant also argues that the submitted reference of “[C]aron states that "Tat-MYC and Tat-Cre, a fusion protein further investigated ... also accumulated around the nucleus," and that "this was also the case for Tat-eGFP." See Caron page 14, right column (emphasis added). Thus, the common knowledge at the time of filing included the teachings of Caron, which disclose that Tat-MYC fusion proteins do not enter the nucleus. Therefore, a person of ordinary skill in the art could not reasonably expect that the disclosed Tat-MYC fusion protein can enter the nucleus 4821-2202-5186.3and function biologically, let alone increase cell proliferation and/or cell survival, in view of the common knowledge including Caron's teachings”. 
	Applicant further argues that “[I]n further support of the non-obviousness of the claims, Applicants respectfully submit for the Examiner's consideration their own publication providing additional data showing that the Tat-MYC fusion protein recited in the claims does enter the nucleus and does have activity”, and additionally argues that “Application No. 16/901,956[T]at-MYC fusion protein enters the nucleus of cells and is biologically active in the 
Applicant’s arguments are not persuasive because Baetge clearly teaches that the translocation moiety HIV TAT serves to transport the polypeptide to the nucleus (paras [0010]-[0011], [0035], [0040]).
Furthermore, the reference of Caron teaches that full length TAT-fusion proteins were not rapidly internalized in the cytosol and nucleus, whereas short TAT peptides rapidly accumulated in the nucleus (page 14, left column, 2nd para). Thus, the teachings of Caron relate to full length TAT-fusion protein, whereas the reference of Baetge relates to sequences of TAT (e.g. fragments, which do not include non-full-length TAT) (abstract; paras [0009], [0013], [0047]). 
Therefore, in contrary to Applicant’s arguments, the skilled artisan would have reasonably expected the Tat- MYC fusion protein of Baetge to have biological activity in cells.
For the reasons stated above the rejection is maintained.
	
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022.  The examiner can normally be reached on M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658